Peck, J.
delivered the opinion of the court.
By our acts, one of these modes may be adopted in bringing causes into this court: by writ of error, prayed in the court below and granted; appeal in the nature of a writ of error, prayed in like manner; or by filing the record with the clerk of this court, and assigning errors thereon.
The party bringing this cause into court will be taken as having adopted one of these modes. If 'in strictness we cannot call this an appeal in the nature of a writ of error, we may consider it as a writ of error obtained by filing the record simply, and then the party shall not be at liberty to dispute the attitude he has placed himself in before the court. We are prohibited from dismissing for the want of errors assigned. Act of 1829, ch. 3.
The writ is held to be matter of form where the record is filed simply; it is never made out in fact, and our practice does not require that it should be; both the law and *108practice of the court incline to examinations here upon , . . . e ... . . , , the merits; mere lorm, therefore, will not be looked to where it may defeat the ends of justice. The omission in this case, if it be one, is merely clerical, and is cured by the acts of 1794, ch. 1, sec. 68: 1809, ch. 49, sec. 21.
Overruling the motion to dismiss this cause, we on examination of the record find that no error has intervened, and therefore affirm the judgment.
Judgment affirmed.